Citation Nr: 1317456	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a cognitive disorder claimed as memory loss.

3.  Entitlement an increased rating for a psychiatric disability (including posttraumatic stress disorder (PTSD), generalized anxiety disorder, depressive disorder, and an adjustment disorder), currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.  His awards and decorations include receipt of the Combat Medical Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, that granted a 30 percent rating for psychiatric disability, effective from August 14, 2007, and denied service connection for sleep and lower back disorders and a cognitive disorder claimed as memory loss.

In January 2010, the Veteran, sitting at the RO, testified at a hearing conducted via videoconference with the undersigned.  A transcript of the hearing is of record.

In March 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  

In a May 2011 rating decision, the RO granted service connection for multilevel degenerative spondyloarthropathy with associated spinal stenosis of the lumbar spine.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a lower back disorder. 

In the Introduction to its March 2010 remand, the Board referred the issue of entitlement to service connection for a heart disorder to the Agency of Original Jurisdiction (AOJ).  In July 2012, the RO granted service connection for coronary artery disease, evaluated as 30 percent disabling, effective August 31, 2010.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's March 2010 remand directed the RO/AMC to obtain all medical records regarding the Veteran's treatment at the VA Outpatient Community Clinic in Allentown, Pennsylvania.  

Records from the Allentown VA outpatient clinic, dated from July 2008 to July 2011, were added to the Veteran's claims file.  His Virtual VA electronic folder includes records from that facility, dated from June 2011 to June 2012.

However, the November 2011 supplemental statement of the case (SSOC) indicates that the evidence reviewed by the AMC includes records from "Wilkes-Barre [VA Medical Center] to include records from Allentown VA Outpatient Clinic from November 6, 1997 to October 21, 2011."  There are no clinical records in the Veteran's claims file dated prior to 2007.  Thus, there appear to be relevant treatment records considered by the AMC that are not currently available for Board review.  VA has a duty to associate these records with the Veteran's claims file.  38 C.F.R. § 3.159(c) (2012).

Further, records in the Veteran's electronic folder include outpatient psychiatric treatment records, dated from June 2011 to June 2012, that are relevant to the claims on appeal and were associated with the record prior to recertification of the appeal to the Board.  The agency of original jurisdiction (AOJ) has not yet considered this evidence and the Veteran has not waived initial RO review of the records.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2012).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  Records obtained since the Board's last remand include the report of a June 2011 examination for PTSD, when it was noted that the Veteran had stopped working due his now service connected back disability.  TDIU is; therefore, an element of the claim for increased rating for the service connected psychiatric disability under Rice.  

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Although the Veteran does not currently appear to meet the percentage requirements for TDIU; VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2012).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Associate all medical records regarding the Veteran's treatment at the Wilkes-Barre VA medical center to include records from the Allentown VA Outpatient Community medical facility, dated from November 6, 1997 to July 2008, with the claims file; as well as any records of treatment for the issues on appeal since July 17, 2012.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist, or that further efforts would be futile.

If any records cannot be obtained the Veteran must be notified of the missing records, of the attempts made to obtain the records, and of any further actions that will be taken with regard to his claims. 

If newly obtained evidence indicates a change in the Veteran's service connected psychiatric disability, afford him a new VA examination to evaluate the current severity of the disability.  The claims folder should be made available to the examiner.

2.  Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service connected disabilities in combination would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

3.  If the Veteran still does not meet the percentage requirements for TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


